Jenkins, P. J.
Under the rulings by this court in Hill v. Kitchens, 39 Ga. App. 789 (2, 4) (148 S. E. 754), and Anderson v. Watkins, 42 Ga. App. 319, 320 (156 S. E. 43), and the authorities therein cited, the defendants in the instant eviction proceeding, instituted under the provisions of the Civil Code (1910), § 5385, who had entered upon the premises as tenants of a landlord who held only a beneficial interest in the land, the plaintiff holding a deed thereto, with power of sale, to which deed the rights of the defendant’s landlord were subject, became the tenants at sufferance of the plaintiff upon the exercise by it of the power of sale contained in its deed to the premises and its becoming the purchaser of the land at such sale and demanding possession thereof from the defendants. Accordingly, the plaintiff was entitled to maintain a statutory eviction proceeding under the code-section cited, and the court did not err in directing a verdict in its favor.

Judgment affirmed.


Stephens and Bell, JJ., concur.